                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

DOUG LONGHINI,

             Plaintiff,

  v.

OAKWOOD PLAZA LIMITED
PARTNERSHIP,

        Defendant.
___________________________________/

                                              COMPLAINT
        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues OAKWOOD PLAZA LIMITED

PARTNERSHIP (hereinafter “Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

1343.

        2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

        3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

residence in Miami, Miami-Dade County, Florida, and is otherwise sui juris.
        4.          At     all   times     material,      Defendant,       OAKWOOD            PLAZA         LIMITED

PARTNERSHIP was a Foreign Limited Partnership with its principal place of business in New

Hyde Park, New York.

        5.          At     all   times     material,      Defendant,       OAKWOOD            PLAZA         LIMITED

PARTNERSHIP, owned a commercial property located at 2908 Oakwood Boulevard, Hollywood,

Florida; 4150 Oakwood Boulevard, Hollywood, Florida; 4001 Oakwood Boulevard, Hollywood,

Florida; 3901 Oakwood Boulevard, Hollywood, Florida; 3501 Oakwood Boulevard, Hollywood,

Florida; and 4100 Oakwood Boulevard, Hollywood, Florida (collectively the “Commercial

Property”) 1.

        6.          Venue is properly located in the Southern District of Florida because Defendant’s

Property that is the subject of this Action, is located in Broward County, Florida, and Defendant

regularly conducts business within Broward County, Florida, and because a substantial part(s) of

the events or omissions giving rise to these claims occurred in Broward County, Florida at the

Property.

                                          FACTUAL ALLEGATIONS

        7.          Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendant has yet to make its commercial property accessible to individuals with

disabilities.

         8.         Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against



1
  The parcels are adjacent to one another and share common areas including walkways and parking. Business
invitees traverse the property and cross property lines without any indication of separate parcels as they visit the
various tenants located on the properties. The parcels share one common owner.

                                                           2
people who are disabled in ways that block them from access and use of Defendant’s Property and

the businesses therein.

       9.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance

       10.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

has very limited use of his hands and cannot operate any mechanisms which require tight grasping

or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

       11.       Defendant, owns and operates the Property, which is located at 2908 Oakwood

Boulevard, Hollywood, Florida; 4150 Oakwood Boulevard, Hollywood, Florida; 4001 Oakwood

Boulevard, Hollywood, Florida; 3901 Oakwood Boulevard, Hollywood, Florida; 3501 Oakwood

Boulevard, Hollywood, Florida; and 4100 Oakwood Boulevard, Hollywood, Florida that is the

subject of this Action. The subject Property and the business located therein are open to the

public, and located in Hollywood, Florida.

       12.       The individual Plaintiff frequently visits the Property (including the related

parking lots and common areas) to include a visit on or about December 10, 2019 and encountered

multiple violations of the ADA that directly affected his ability to use and enjoy the Property and

businesses therein. He often visits the Property and business therein, when he is in the area

visiting family and friends that reside nearby, and has definite plans to return to the Property within

one (1) month of the filing of this Complaint in order to avail himself of the goods and services

offered to the public at the Property, if it becomes accessible.



                                                  3
       13.       Plaintiff visited the Property and businesses located therein as a patron/customer,

and intends to return to the commercial Property in order to avail himself of the goods and services

offered to the public at the Property. Plaintiff resides relatively near the Property, approximately

thirty-seven (37) miles from the Property, in the same state and a neighboring county as the

Property, regularly frequents the Defendants’ Property for its intended purposes, and intends to

return to the commercial property within one (1) month’s time. Plaintiff has a close friend that

lives within approximately five (5) miles of the Defendant’s Property.

       14.       The Plaintiff found the Property to be rife with ADA violations. The Plaintiff

encountered architectural barriers at the subject commercial property, and wishes to continue his

patronage and use of the commercial property and the business therein.

       15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

in violation of the ADA, at the Property. The barriers to access at Defendant’s Property have each

denied or diminished Plaintiff’s ability to visit the Property and businesses therein and likewise

endangered his safety. The barriers to access, which are set forth below, have accordingly posed

a risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

similarly situated.

       16.       Defendant owns and operates a place of public accommodation as defined by the

ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

responsible for complying with the obligations of the ADA. The place of public accommodation

(the buildings and business property that is the subject of this Action for their violations of the

ADA) that Defendant owns and operates, is the Property referenced above.

       17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the



                                                 4
  described Property, including, but not necessarily limited to the allegations in Paragraph 18 of this

  Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

  discrimination at the Property and businesses therein which are open to the public and in violation

  of the ADA. Plaintiff desires to visit the Property not only to avail himself of the goods and

  services available at the Property, but to also assure himself that this commercial property is in

  compliance with the ADA, so that he and others similarly situated will have full and equal

  enjoyment of the commercial property without fear of discrimination.

         18.       Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

  U.S.C. § 12182 et seq.

         19.       Defendant has discriminated, and continues to discriminate, against Plaintiff in

  violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

  January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

  less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

  commercial property and businesses therein, include, but are not limited to, the following:

  Common Areas

         A. Parking

i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

     located on an excessive slope. Violation: There are accessible parking spaces located on an

     excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

     Standards, whose resolution is readily achievable.




                                                   5
ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

ii.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iii.   The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.




                                                      6
v.      The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

        Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

        of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

        achievable.

vi.     The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

        handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

        Standards, whose resolution is readily achievable.

      Oakwood 18 Theatre

           A. Entrance Access and Path of Travel

 i.     The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

        handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

        Standards, whose resolution is readily achievable.

           B. Public Restrooms

 i.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

ii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.




                                                      7
iii.   The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length. Violation: The grab bars in the accessible toilet compartment do not comply

       with the requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5.2 and

       609 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

       compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

       the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the toilet compartment without assistance, as one of the required

       size is not provided: Violation: The toilet compartments provided for public use at the facility

       are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

       2010 ADA Standards, whose resolution is readily achievable.

    Sweet Tomatoes

          A. Public Restrooms

  i.   The Plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and




                                                     8
         4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

ii.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet in the accessible toilet

         compartment is mounted at a non-compliant distance from the wall in violation of Section

         4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

      Sal’s Ristorante

             A. Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The Plaintiff could not enter the restroom area without assistance, as the required maneuvering

         clearance is not provided. Violation: The restroom area door does not provide the required

         latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

         ADA Standards, whose resolution is readily achievable.

iii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section




                                                     9
       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iv.    The Plaintiff could not use the lavatory without assistance, as objects are located underneath

       it. Accessible elements are not properly maintained. Violation: There are lavatories in public

       restrooms without the required toe clearances provided, violating the requirements in 28 CFR

       36.211, Section 4.19.2 of the ADAAG, and Sections 305.4, 306.2 & 606.2 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

vi.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

    TGI Friday’s

          A. Access to Goods and Services

  i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the




                                                    10
         ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

ii.      There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

      Dave & Buster’s

            A. Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iii.     The Plaintiff could not enter the accessible toilet compartment without assistance, as the

         required maneuvering clearance is not provided. Violation: The accessible toilet compartment

         does not provide the required latch side clearance at the door violating Sections 4.13.6 and

         4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

iv.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section




                                                     11
        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

  v.    The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

        a location where the clear floor space to access it is not provided. Violation: The clear floor

        space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

        of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 vi.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

vii.    The Plaintiff could not use the lavatory without assistance, as the required knee clearance is

        not provided. Violation: There are lavatories in public restrooms without the required

        clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG

        and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.

viii.   The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

        compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

        Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

        and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

        readily achievable.




                                                      12
ix.    The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not mounted

       at the required height. Violation: The grab bars do not comply with the requirements prescribed

       in Section 4.16.4 & Figure 29 of the ADAAG and Section 609.4 of the 2010 ADA Standards,

       whose resolution is readily achievable.

    Subway

          A. Public Restrooms

  i.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.



ii.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

iii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

    Wendy’s

          A. Public Restrooms

  i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5



                                                     13
         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

         the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

         Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

         is readily achievable.

iii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

      Burlington

            A. Entrance Access and Path of Travel

  i.     There are protruding objects on the path of travel at the facility that present a hazard of

         colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

            B. Public Restrooms

  i.     The Plaintiff could not exit the restroom without assistance, as the required maneuvering

         clearance was not provided due to the location of a trashcan. Violation: The restroom door

         does not provide the required latch side clearance due to a lack of maintenance violating

         Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

ii.      The Plaintiff could not enter the accessible toilet compartment without assistance, as the

         required maneuvering clearance is not provided. Violation: The accessible toilet compartment



                                                      14
         does not provide the required latch side clearance at the door violating Sections 4.13.6 and

         4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

iii.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet in the accessible toilet

         compartment is mounted at a non-compliant distance from the wall in violation of Section

         4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

iv.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing. Violation: The accessible toilet compartment door does not provide the

         features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

         ADA Standards, whose resolution is readily achievable.

      PetSmart

             A. Access to Goods and Services

  i.     There are drinking fountains that don’t provide access to those who have difficulty bending or

         stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

         the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

         readily achievable.

      Ross

             A. Access to Goods and Services

  i.     There are drinking fountains that don’t provide access to those who have difficulty bending or

         stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of




                                                     15
        the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

        readily achievable.

           B. Public Restrooms

 i.     The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

        dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

        with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

ii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it does

        not have compliant door hardware. Violation: The accessible toilet compartment door does not

        provide hardware and features that comply with Sections 4.17.5 and 4.13.9 of the ADAAG

        and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.

      Old Navy

           A. Public Restrooms

 i.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

ii.     The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.




                                                     16
iii.     The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

         dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

         with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

iv.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

         compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

         the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

             20.       The discriminatory violations described in Paragraph 18 are not an exclusive list

      of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

      public accommodation in order to photograph and measure all of the discriminatory acts violating

      the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

      requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

      presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

      enjoyment of the commercial property and businesses therein; Plaintiff requests to be physically

      present at such inspection in conjunction with Rule 34 and timely notice.

             21.       The individual Plaintiff, and all other individuals similarly situated, have been

      denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

      privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

      businesses and facilities therein; and have otherwise been discriminated against and damaged by

      the Defendant because of the Defendant’s ADA violations as set forth above. The individual

      Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

      damage without the immediate relief provided by the ADA as requested herein. In order to remedy



                                                       17
this discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.


       22.          Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods,         services,    facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       23.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       24.          A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, The Plaintiff and those similarly situated, will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein. In order to remedy this discriminatory situation, The Plaintiff require an inspection of the

Defendant’s place of public accommodation in order to determine all of the areas of non-



                                                   18
compliance with the Americans with Disabilities Act.

       25.       Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

       26.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the commercial property owned and operated

by the Defendant, located in Hollywood, Florida, the interiors, exterior areas, and the common

exterior areas of the property and businesses therein to make those facilities readily accessible and

useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

such time as the Defendants cures their violations of the ADA.

       WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

of the subject lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C.

§ 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

achievable alterations to the facilities; or to make such facilities readily accessible to and usable

by individuals with disabilities to the extent required by the ADA; and to require Defendant to

make reasonable modifications in policies, practices or procedures, when such modifications are

necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

                                                 19
Dated: March 13, 2020



                        GARCIA-MENOCAL & PEREZ, P.L.

                        Attorneys for Plaintiff
                        4937 S.W. 74th Court, No. 3
                        Miami, FL 33155
                        Telephone: (305) 553-3464
                        Facsimile: (305) 553-3031
                        Primary E-Mail: ajperezlaw@gmail.com
                        Secondary E-Mail: bvirues@lawgmp.com
                        aquezada@lawgmp.com


                        By: /s/ Anthony J. Perez
                              ANTHONY J. PEREZ
                              Florida Bar No.: 535451




                          20
